* Corpus Juris-Cyc References: Appeal and Error, 4CJ, section 2869, p. 898, n. 92.
This is another of the many cases where unfortunately nearly every witness, who could give the court the full facts and all the details thereof, is disqualified under section 1917, Code of 1906. This record bears many indications that, except for the disqualification of the witnesses who knew the true facts, the testimony would have disclosed a good gift causa mortis — not one inter vivos.
It being known in advance that by operation of the statute aforesaid it would not be possible to have before *Page 360 
him all the facts, it was the responsible duty of the chancellor to make an especial effort to diligently attend each witness that could be and was presented, to closely watch every maneuver, and to take the greatest caution that nothing of value for the purposes of a correct decision should escape him. His advantages in these respects were and are superior to ours, since we have before us only the written record. We have no doubt that the capable and conscientious chancellor who heard this case faithfully discharged every one of his afore mentioned duties. His findings of fact are supported by sufficient evidence, and, the whole situation presents a case, and peculiarly so, in which the chancellor's decision should stand as correct.
Affirmed.